Bronson, J.
This is an action for dissolution of a partnership and for an accounting. The action was started in June, 1915, in the district court of Williams county, and came to trial in October, 1916.
On February 5, 1917, the trial court made findings adjudicating a balance between the parties in favor of the defendant for $542.59, and appointed a receiver to dispose of existing partnership property. Finally, on March 15, 1918, after receipt of the report of the receiver, judgment was entered in favor of the defendant for $190.38.
The plaintiff has appealed from such judgment and demands a trial de novo. It appears from the evidence that the defendant owned a ranch near the Missouri river, and that the plaintiff had been working for him for several years, principally engaged in the handling and selling of horses. In the spring of 1908, it appearing to be a good season for the' disposition of horses, the parties entered into an understanding or agreement concerning the handling and selling of horses. It was agreed that the defendant would purchase some horses; that the plaintiff would handle the same and sell and dispose of them; that they would divide the profits over and above the expenses; that the defendant would provide a place for such horses at the ranch and a corral in which to handle them. The plaintiff testifies that the defendant agreed to buy the horses and give him one-half interest in them; that he was to do the work and sell and collect for the horses sold; that, if he did not get money out of the horses right away, the defendant was to give him money enough to live and keep his family. The defendant testified that he agreed to buy a bunch of horses and to divide the profits over the expenses; that the plaintiff was to do the selling and collecting away from the ranch; that he would do what he could at home, around the ranch; that he advised the plaintiff that he thought he could borrow sufficient money at 8 per cent with which to get the horses; that the money was not to be furnished free of cost, but the defendant was to receive 8 per cent or whatever he had to pay the bank where he borrowed such money.
Pursuant to this arrangement, the defendant made arrangements with a bank at Minot to borrow the money at 8 per cent interest payable *17every six months. On July 13, 1908, 148 horses were purchased. The cost of the- same, including the expenses in connection with their transportation, amounted to $9,859.65. The defendant borrowed $10,000 to finance the horse deal, at Minot, North Dakota. The defendant testified that the note therefor was renewed once and then taken up with money that he got- from a bank in St. Paul; that it was so carried along' until the fall of 1911, and that he paid 8 per cent interest thereon. In the year of 1908, about one third of the horses were sold. In 1909 many of the horses were sold on time payment upon notes drawing interest at 12 per cent, which was so arranged between the parties. During this year the plaintiff worked for the defendant on a salary of $400, helping the defendant to manage the ranch; his wife doing some cooking. The defendant furnished everything. The sales of horses and the collections of moneys due therefor continued in the years 1910, 1911, and partly so in 1912. Many notes were taken. The plaintiff and the defendant both participated in the collections of the same.
The books of account have been kept in a very crude manner. From time to time, apparently, settlements were made between the parties concerning horses sold and cash received. There appears upon the record no complete statement of the interest that the defendant paid or of the various items of expenses or disbursements involved in the transactions between the parties pursuant to this arrangement. Apparently, it was the custom of the plaintiff, when some of the horses were sold, to account to the defendant for the cash received by turning over the net amount without keeping or entering into any books a detailed statement of the horses sold or the particular expenses involved in such particular transaction. It is quite evident that both parties used “rule of thumb” methods concerning the bookkeeping. Both parties are equally at fault in failing to keep full and accurate records of the partnership transactions handled by each. The trial court in its findings determined that it was the understanding that the defendant was to be paid interest on the money furnished by him or upon moneys that he borrowed for the partnership at a rate of 8 per cent per annum, computed every six months, and, if not paid*, such interest to become a part of the principal. The trial court found the amount of interest to which the defendant was entitled amounted to $2,468.95. The appellant’s principal contention is that the' trial court erred in allowing interest to the defendant in the *18amount stated, or otherwise, upon moneys furnished or moneys borrowed by the defendant for the partnership. The appellant also attacks the computations made in the findings upon the accounting had.
■In matters of arithmetic, the findings and conclusions of the trial court, including the judgment rendered, do not agree. The respondent in part so concedes in his brief. For instance, in the findings, the court determines the items of mónéys disbursed of advanced by the defendant which aggregate $14,738.10, and the items of payments made to the defendant which total $14,901.31. This leaves an excess balance received by the defendant of $163.30, whereas the excess amount as determined by the court is $452.65. The error possibly, as the respondent contends, is in the amount allowed for the interest item which probably was cut down by the trial court, but not changed in the findings in the specific item therefor. Furthermore, in such findings, the trial court determined that the plaintiff collected and received $2,429.66 and his properly allowable expenses to be $977.82, leaving the net amount of $1,451.84 which the plaintiff had received. Thereupon, the court determined, in its conclusions, that the amount owing the defendant from the plaintiff was $542.47, whereas the amount, from the face of the findings, should be $644.27, or, in any event, if the interest item be corrected in accordance' with the final excess balance found by the court to have been received by the defendant, to wit, $452.65, the amount then due the defendant from the plaintiff upon such computation would be $499.59, as the respondent concedes, instead of $542.57, as found by the court. Furthermore, in such findings the court directs the receiver to apply the net amount received by him in the sale of the partnership property in payment upon the amount so due the defendant from the plaintiff.-
Plainly, as a matter of arithmetic against the partnership assets which were sold by the receiver, if they were in fact partnership assets, and were so considered by the trial court, belonged one half to each of the parties, and only one half of such net amount so received by thé receiver should be credited upon the amount found due the defendant from the plaintiff.
We are satisfied upon this record that the trial court properly found that the defendant should be allowed interest upon moneys advanced* or moneys secured through loan for partnership purposes. !
*19We are further satisfied, however, that the defendant should not be allowed compound interest upon any moneys furnished by him excepting where he has in fact paid such interest upon moneys borrowed by him for such partnership purposes. The record, together with the findings and judgment rendered, is so indefinite and uncertain that this court, upon a trial de novo, is unable to determine, with any degree of accuracy, the proper allowance for the interest item, or what the proper amount of the judgment should be, pursuant to the findings and the record in this case. Accordingly, in the interests Of substantial justice, we are constrained to remand this case for a new trial with directions to the trial court particularly to determine the amount of interest to be allowed the defendant, pursuant to this opinion, and to specifically find upon every item contested between the parties to this action.
Landis v. Knight, 23 N. D. 450, 137 N. W. 477; Williams County State Bank v. Gallagher, 35 N. D. 24, 159 N. W. 80; Sutherland v. Noggle, 35 N. D. 538, 160 N. W. 1000.
It is so ordered. The costs of this appeal will abide the result of the new trial.